In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 11-13, 16, 18-20, 23-26, 28-29 and 32 are currently under examination. Claims 14-15, 21-22 and 27 are withdrawn from consideration. Claims 17 and 30-31 have been cancelled. 
Previous Grounds of Rejection
Regarding claims 11-13, 16, 18-20,23-26, 28-29 and 32, the rejection under 35 U.S.C. 103(a) as being unpatentable over Li et al. is withdrawn because Declaration under 37 C.F.R. 1.130 is sufficient to eliminate Li as a prior art reference.
New grounds of rejections are set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-13, 16, 18-20, 23-26 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Bioresource Technology, 2013, 150, 321-327) and in view of Gueneau et al. (Holzforschung, 2014, 68(4), 377-384, published online December 11, 2013, submitted by applicants in IDS).
Regarding claims 11 and 29, Zhang teach a process of alkaline peroxide delignification of softwood hemicellulose such as corn stover having glass transition temperature in the presence of 4% wt (g H2O2/g wood) H2O2 at pH 11.6 (Title, Abstract, pages 321-322).
2O2 added at a rate ≤consumption of the H2O2 as per applicant claim 11, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the H2O2 at a rate ≤consumption of the H2O2 since it is known H2O2 releases oxygen. Therefore, the addition H2O2 at a rate ≤ consumption of the H2O2 would avoid the oxygen pressure buildup and explosion.
The Examiner requested to elect a single disclosed species or a single grouping of patentably indistinct species of one specific lignocellulosic biomass on 04/07/2020.
Applicants elected as woody biomass. The woody biomass is interpreted including corn stover according to the instant specification (PGPUB US 2019/0091674 A1, [0039]-[0041]).
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found corn stover as the woody biomass species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion above.
Although Zhang does not specifically disclose the use of Cu complex as per applicants claims 11 and 29, Gueneau et al. teach a method of catalyzed oxidation of 
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the Cu(bpy) complex of Gueneau et al. with the process taught by Zhang et al to obtain the invention as specified in the claim 11, motivated by the fact that the copper complex active the oxygen in delignification and results in a higher DPv of cellulose after treatment (page 376). Cu(bpy) is simple to prepare and stable in the alkaline delignification medium and catalyze efficiently the oxidation lignin compound by oxygen (page 377).
Since both of Zhang et al. and Gueneau teach oxidation treatments of delignification, one would have a reasonable expectation of success.
Regarding claim 12, as discussed above, the combined references of Gueneau et al. and Zhang et al. teach the process comprising pH 11.6 as the instant claim.
Regarding claims 13 and 23-24, as discussed above, the combined references of Gueneau et al. and Zhang et al.  teach the Cu(2,2’-bipy) catalyst (Gueneau, Abstract and page 384) and radicals formed during the oxidation (Gould, page 51) as the instant claims.
Regarding claims 16 and 25-26, as discussed above, the oxidant taught by Gueneau et al. is added at 10% pulp consistency as the instant claim (page 378) and the alkaline-pretreated lignocellulosic biomass taught by Zhang et al. contains corn stover as applicants elected species.

Regarding claim 28, the process taught by Gueneau et al. comprises 22.1mg and 2-g pulp as the instant claim (pages 378-380).
Regarding claim 32, although Zhang et al. do not specific disclose the room temperature as per applicant claim 32, the temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature to arrive at an optimal temperature or range including room temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738